In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-19-00246-CR


                          DESEREE MARIE JUAREZ, APPELLANT

                                              V.

                             THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 84th District Court
                                     Ochiltree County, Texas
                  Trial Court No. 5299, Honorable Curt W. Brancheau, Presiding

                                     December 5, 2019

                               MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      Pending before this court is a motion to dismiss this appeal signed by both

appellant, Deseree Marie Juarez, and her attorney. Without passing on the merits of the

case, we grant the motion to dismiss pursuant to Rule of Appellate Procedure 42.2(a) and

dismiss the appeal. Having dismissed the appeal at appellant’s request, no motion for

rehearing will be entertained and our mandate will issue forthwith.


                                                   Per Curiam

Do not publish.